DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US Pat. No. 4,762,235) in view of Bergdoll et al. (US Pat. No. 8,607,997 B2).
In regards to claim 14, Howard teaches a multi-bay merchandising display comprising: a rectangular frame (1) comprising a support side and an opposing open side; a first lateral support (3) secured to the support side of the rectangular frame; a second lateral support (3) disposed below the first lateral support and secured to the support side of the rectangular frame; support channels (23) extending vertically between the first lateral support bar and the second lateral support, wherein each support channel of the support channels are secured at an upper end to the first lateral support bar and at a lower end to the second lateral support; and a shelf (4) adjustably secured to and extending outward from at least two support channels, wherein the shelf comprises a first end and a second end, the shelf is secured to the at least two support channels at the first end, the shelf further comprises first and second longitudinal braces (42, 43), a first lateral brace (44), and first and second vertical braces (48, 49), wherein the first lateral brace extends between the first and second longitudinal braces and connects the first and second longitudinal braces, wherein the first and second vertical braces adjustably secure the shelf to the at least two support channels; wherein when merchandise is disposed on the shelf, such merchandise is gravity fed towards the second end and stopped from falling off of the shelf at the second end of the longitudinal braces (e.g.; see product P in Fig. 1).

    PNG
    media_image1.png
    469
    657
    media_image1.png
    Greyscale

Howard does not teach the rectangular frame further comprises a vertical beam positioned at each corner of the rectangular frame on the support side and a lateral beam secured to the vertical beams.
Bergdoll teaches a rectangular frame (20, Fig. 2) comprising a vertical beam (6) positioned at each corner of the rectangular frame on a support side, and a lateral beam (22) secured to the vertical beams, and further teaches first and second lateral supports (8), channels (12), and shelves (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Howard’s display such that teach the rectangular frame further comprises a vertical beam positioned at each corner of the rectangular frame on the support side and a lateral beam secured to the vertical beams.  The motivation would have been for the purpose of creating a display that can be mounted to a free-standing or existing wall of an establishment as taught by Bergdoll (Col 2, Lines 8-19).
In regards to claim 15, modified Howard teaches a first plate and a second plate, wherein the first plate is secured to the first longitudinal brace of the shelf and a second plate is secured to the second longitudinal brace of the shelf (see annotated figure above of Howard).
In regards to claim 16, modified Howard teaches the merchandise is stopped from falling off of the shelf by the first and second plates (i.e.; product P is pushed forward with 45 against the plates of Howard).
In regards to claim 19, modified Howard teaches a second lateral brace extending between and connecting the first and second longitudinal braces (see annotate figure above of Howard).
In regards to claim 20, Howard teaches a multi-bay merchandising display comprising: a display frame (1) comprising a support side and an opposing open side; support channels (23) secured to the support side of the display frame; and shelves (4) adjustably secured to and extending outward from the support channels, wherein the shelves each comprise a first end and a second end and are secured to the support channels at the first end, wherein each shelf of the shelves comprises first and second longitudinal braces (42, 43), a first lateral brace (44), and first and second vertical braces (48, 49), wherein the first lateral brace extends between the first and second longitudinal braces and connects the first and second longitudinal braces, wherein the first and second vertical braces adjustably secure the first and second longitudinal braces to the support channels at the first end of the shelves, wherein the first and second longitudinal braces extend from the first end to the second end of the shelves and each longitudinal brace comprises a plate at the second end of the shelves (see annotated figure above); wherein when merchandise is disposed on the shelves, such merchandise is gravity fed towards the second end of the shelves and stopped from falling off of the shelves by the plates (e.g.; see Fig. 1).
Howard does not teach the display frame further comprises a vertical beam positioned at each corner of the display frame on the support side and a lateral beam secured to the vertical beams.
Bergdoll teaches a display frame (20, Fig. 2) comprising a vertical beam (6) positioned at each corner of the display frame on a support side, and a lateral beam (22) secured to the vertical beams, and further teaches support channels (12), and shelves (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Howard’s display such that teach the display frame further comprises a vertical beam positioned at each corner of the display frame on the support side and a lateral beam secured to the vertical beams.  The motivation would have been for the purpose of creating a display that can be mounted to a free-standing or existing wall of an establishment as taught by Bergdoll (Col 2, Lines 8-19).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US Pat. No. 4,762,235) and Bergdoll et al. (US Pat. No. 8,607,997 B2), and in further view of Stein (US Pat. No. 6,382,487 B1).
In regards to claim 17, Howard teaches the first and second vertical braces (48, 49) each have apertures, the display further comprises pins (46) that adjustably secure the vertical braces to the support channels.  Howard does not particularly teach the use of hitch pins.  However, Stein teaches the use of hitch pins as suitable substitutions for other locking pins, and it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the pins of Howard with hitch pins based on availability as an obvious substitution as taught by Stein (Col 6, Lines 43-45).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (US Pat. No. 4,762,235) and Bergdoll et al. (US Pat. No. 8,607,997 B2), and in further view of Ford et al. (US Pat. No. 10,537,191 B2).
In regards to claim 18, Howard does not teach the first and second vertical braces each comprise an arcuate ramp connecting the vertical braces and the longitudinal braces.  Ford teaches first and second vertical braces (portion comprising 150) each comprise an arcuate ramp connecting the vertical braces and the longitudinal braces (140, 142; See Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Howard’s first and second vertical braces to each comprise an arcuate ramp connecting the vertical braces and the longitudinal braces as taught by Ford.  The motivation would have been for the purpose strengthening the material between the vertical and longitudinal braces with added material.
Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  Howard and Bergdoll, discussed above, teach similar displays.  However, Howard nor Bergdoll anticipate, and the prior art of record does not make obvious the particular structural limitations of the frame of Applicant’s claimed invention in combination with the claimed adjustable shelves.
Response to Arguments
Applicant’s arguments with respect to claims 14-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631